PER CURIAM!.
This cause being submitted on the record, briefs and argument of counsel and it appearing that the subject matter of this appeal was considered by this court in appeal No. 8514 between the same parties, reported in 6 Cir., 114 F.2d 942, and it further appearing that, pursuant to this court’s mandate, the lower court caused its decree to be carried out by ordering a public sale as a unit of the properties involved, and it further appearing that at said sale the appellant herein offered a bid of $25,000 for the machinery and mining equipment separate and apart from the leasehold, and it further appearing that the appellee, the Kentucky River Coal Corporation, bid at said sale $10,000, for the machinery and equipment and leasehold all in lien to tlie appellant, Reconstruction Finance Corporation.
Now, therefore, in view of the former opinion of this court affirming the judgment of the district court, it is adjudged that the bid of the Kentucky River Coal Corporation for the present properties as a whole was adequate and the court did not abuse its discretion in confirming the present sale, and that the receiver was not compelled to accept appellant’s bid of $25,-000 for the machinery and mining equipment separate and apart from the leasehold.
The judgment of the district court is in all matters affirmed.